Per Curiam:
The district court of Big Stone county denied relator’s motion to remand an action begun by her in the district court of Ramsey county against one Frozina, and which had been removed under the provisions of section 4096, R. L. 1905, to the district court of Big Stone county. The relator thereupon obtained from this court an order to show cause why a peremptory writ of mandamus should not issue directing the judge and clerk of the district court of Big Stone county to remand said cause to the district court of Ramsey county.
The complaint in the action involved states that plaintiff' on a day certain owned two lots, describing them, in the city of St. Paul, Ramsey county,. Minnesota; that on said day she executed and delivered to defendant, as grantor, two deeds thereby conveying said lots to him; that ever since defendant has been in possession of and has collected the rent from said lots. It is also alleged that said deeds were procured by fraud and misrepresentation of defendant, that plaintiff received no consideration for, and did not intend to convey the property to defendant, nor did she know the character of the instruments. She asks that the deeds be declared null and void, and that by decree in the action the title to said estate he reinvested in her.
We are of opinion that the action is local, and not transitory. The purpose is to restore the title to plaintiff in land in the possession of defendant. It is not similar to the case of State v. District Court of Pine County, 94 Minn. 370, 102 N. W. 869, 3 An. Cas. 725, where a vendor brought an action to cancel a contract for conveyance of real estate and recover what was paid thereon. Therein it did not even appear that the fraudulent vendor owned the land.
The defendant in the action here involved is in no position to resist relator’s contention that the action is local, for he sets up in his answer a counterclaim alleging ownership of the lots, that plaintiff asserts some title or claim to them, and asks the court to adjudge the title in him free from any claim of plaintiff. In Smith v. Barr, 76 Minn. 513, 79 N. W. 507, it is said: “We are quite clear that if all the lands sold at the administrator’s sale were still held by the original purchasers, and the only relief, asked was to compel them to reconvey the lands, the action would have to be brought in a county where some part of the situated lands is situate.” The primary object of the action is the title and ownership of land in Ramsey county. State v. District Court of Clay County, supra, page 99, 139 N. W. 135.
Let a peremptory writ issue.